Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 15, 2015

The Court of Appeals hereby passes the following order:

A16D0155. ROBERT JAY DAVIS v. THE STATE.

      A jury found Robert Jay Davis guilty of aggravated stalking, and we affirmed
his conviction on appeal. See Davis v. State, Case Number A15A0305, decided July
10, 2015. Following remittitur, Davis filed a motion to have his sentence reduced.
The trial court denied the motion, and Davis filed this application for discretionary
appeal.
      A sentencing court may modify a sentence within one year of its imposition or
within 120 days after remittitur following a direct appeal, whichever is later. See
OCGA § 17-10-1 (f); Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010). The denial of a timely motion to modify under OCGA § 17-10-1 (f) is subject
to direct appeal. See, e. g., Anderson v. State, 290 Ga. App. 890 (660 SE2d 876)
(2008); Maldonado v. State, 260 Ga. App. 580 (580 SE2d 330) (2003). This Court
will grant a timely discretionary application if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED. Davis shall have ten days from the date of this order to file a notice of
appeal with the trial court if he has not already done so. See OCGA § 5-6-35 (g). The
clerk of the superior court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     12/15/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.